SIXTH AMENDMENT TO CREDIT AGREEMENT

This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is entered into as
of June 30, 2008, in connection with that certain Credit Agreement, dated as of
September 1, 2006, among SNOWFLAKE WHITE MOUNTAIN POWER, LLC (“SWMP”), RENEGY,
LLC (“Renegy”), RENEGY TRUCKING, LLC (together with Renegy and SEMP, the
“Borrowers”), the financial institutions from time to time party thereto
(collectively, the “Lenders”) and COBANK, ACB, as administrative agent for the
Lenders, as letter of credit issuer, collateral agent and as a Lender, as
amended (as further amended from time to time, the “Credit Agreement”).
Capitalized terms used herein but not defined shall have the meaning given to
them in the Credit Agreement and section references refer to sections of the
Credit Agreement unless otherwise stated.

WHEREAS, the Borrowers have requested that the Required Lenders agree to amend
the Credit Agreement in certain respects as set for the herein;

NOW THEREFORE, in consideration of the premises, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

1. Amendment. The definition of “Date Certain” in the Credit Agreement is
amended to read in full as follows:

“Date Certain” means August 31, 2008.

2. Representations and Warranties. The Borrowers represent and warrant to the
Administrative Agent and the undersigned Lender as follows:

(a) The representations and warranties made by the Borrowers in Article 4 of the
Credit Agreement and each other Credit Document are true and correct in all
material respects on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date.

(b) No Default or Event of Default has occurred and is continuing.

(c) No Material Adverse Effect has occurred and is continuing.

3. Effect of Agreement. This Agreement, together with each exhibit referred and
attached hereto, constitutes the entire and only understanding and agreement
among the parties, and supersedes all proposals, oral or written, all
negotiations, conversations or discussions among the parties, with respect to
the subject matter hereof. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Administrative Agent.

4. Headings. The headings in this Agreement are for convenience of reference
only and are not part of the substance hereof.

5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to rules of
conflicts of laws (other than Section 5-1401 of the New York General Obligations
Law).

6. Enforceability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

7. Counterparts. This Agreement may be executed in multiple originals and by
counterpart.

IN WITNESS HEREOF, the parties have caused this Sixth Amendment to Credit
Agreement to be duly executed by their officers duly authorized as of the date
first above written.

SNOWFLAKE WHITE MOUNTAIN POWER, LLC,

as Borrower

     
By:
  /s/ Robert. M. Worsley
 
   
 
  Robert M. Worsley
Manager

RENEGY, LLC,

as Borrower

     
By:
  /s/ Robert M. Worsley
 
   
 
  Robert M. Worsley
Manager

RENEGY TRUCKING, LLC,

as Borrower

     
By:
  /s/ Robert M. Worsley
 
   
 
  Robert M. Worsley
Manager

COBANK, ACB,

as Administrative Agent and a Lender

     
By:
  /s/ Dale Keyes
 
   
 
  Dale Keyes
Vice President, Energy Banking Group

